Citation Nr: 1749769	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

The Board remanded the case for additional development in June 2015 and again in July 2016.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a preexisting neck pain syndrome prior to the service; and the neck pain syndrome clearly and unmistakably was not aggravated by his service.  The preponderance of the competent and credible evidence indicates that the Veteran's current arthritis of the cervical spine began years after active service and was not caused by any incident of service.  

2.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss and tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a neck injury have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  September 2009 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional and available relevant records that have not been obtained.  VA sent the Veteran a letter in July 2016 requesting additional information concerning his reported treatment in his early 20s for his neck and any workers' compensation records; but the Veteran did not reply to the letter.

The Veteran underwent VA examinations in January 2010, August 2015, and August 2016.  The examinations include objective findings necessary for rating purposes and collectively discuss the etiology of the Veteran's claimed disabilities.  

In an October 2017 statement, the Veteran's representative asserted that the examiner in January 2016 (which was actually a copy of the August 2015 examination for the cervical spine) was hostile and biased, and went out of his way to discredit the Veteran's statements.  The representative also found that the Veteran's statements should not be taken as clear and unmistakable evidence of a preexisting cervical spine disability; but also found that his statements concerning continued symptoms of arthritis since service should be accepted as competent.  On review, however, the Board does not find any deficiencies with the VA examination and opinion that was provided in August 2015.  There is no shown hostility toward the Veteran in the report; the examiner indicated review of all pertinent information of record; the examiner gave the Veteran a physical examination; and a rationale was provided for the medical opinion.  Additional examination is not warranted.

VA afforded the Veteran the opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a preexisting condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis and organic diseases of the nervous system are chronic disabilities.  38 C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like arthritis and organic diseases of the nervous system are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 

A.  Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability, which he attributes to wearing a heavy helmet while in service.  At the hearing, the Veteran testified that wearing a heavy helmet and flak jacket in Vietnam caused neck pain.  He reported that since discharge his neck has bothered him off and on.  He submitted statements from his brother and sister-in-law which note that he has had neck pain since he returned home from service. 

A cervical spine disability was not noted at enlistment and the Veteran is presumed sound.  See 38 C.F.R. § 3.304(b).  Review of service treatment records shows that the Veteran was seen in July 1967 with pain in the cervical region.  A history of a whiplash injury at age 16 was noted.  X-rays of the cervical spine were negative.  In March 1969, the Veteran was seen with pain in the paracervical musculature for one month. He was again noted to have had whiplash prior to service.  Objectively, there was minimal muscle spasm.  The Veteran's spine was reported as normal at separation in May 1969.

A May 2015 statement from Dr. K. K. indicates that the Veteran "had existing neck pain that was worsened while in the military due to wearing a heavy metal helmet and flak jacket." 

An April 2015 record from Midwest Orthopaedic Center includes an impression of multilevel cervical spondylosis.  The examiner stated that it was "possible that when he was in Vietnam that the certain helmets they had to wear did cause him to have some neck pain.  I think the flak jackets might have also contributed to some of his symptoms." 

The Board remanded this case in June 2015 for a medical opinion, because there was evidence of current cervical spine disability and medical evidence suggests a relationship between service and current disability.  There was also suggestion of preexisting disability. 

Thereafter, a medical opinion was provided in August 2015.  The examiner found that the Veteran had a preexisting whiplash injury to his neck and recurring mechanical neck pain syndrome after a motor vehicle accident at age 16.  The examiner noted that this was in response to the question as to whether or not a cervical spine disability clearly and unmistakably existed prior to service; and that the opinion was based on the evidence in the service treatment records and the Veteran's history on the day of his compensation and pension examination.  

The examiner further found that there was clear and unmistakable evidence that the preexisting neck condition was not aggravated beyond the natural progression from his military service.  The basis for this opinion was that the service treatment records noted that the Veteran was seen twice for neck pain and that he did not report any musculoskeletal symptoms at the time of separation.  The examiner commented that this was consistent with the history he reported during the March 1969 visit of having neck pain every once in a while.  The Veteran reported during the present examination that prior to service he would have neck pain once every three weeks.  He further noted that when he was in service, he noted neck pain one to two times a week while in Vietnam, which he claimed was due to wearing a helmet and flak jacket without any untoward/ acutely traumatic event occurring.  After service, he reported having neck pain once a month, which the examiner commented was actually less frequent than the every three weeks prior to the service.  He also claimed to have seen a chiropractor in his early 20s but there were no records.  The examiner reviewed a post-service treatment records from Dr. K. K. in March 2007 and May 2007, noting no complaints of neck pain; and earlier records from 2004 showing no complaints of neck pain.  Finally, the examiner noted that he had a possible workers' compensation claim but that there were no records for review.  The examiner thus found that there was no indication in the medical record of an aggravation of the neck disability beyond its natural progression; nor was there any evidence to support a chronic neck disability having its origin from his time in service.

The examiner commented that the hypothesis presented by the Veteran's treating physician (Dr. K. K.) was not supported by the credible medical evidence.  It was noted that cervical spondylosis was a common degenerative condition of the cervical spine and that aging was the most common risk factor.  The examiner determined that it was very unlikely that wearing a helmet in the remote past during military service of less than three years duration was going to cause or even be considered a risk factor for the development of cervical spondylosis.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  While the entrance examination is negative for any findings of a cervical spine disability, the medical evidence shows by clear and unmistakable evidence that the Veteran had a preexisting cervical spine pain syndrome prior to service, as noted by the entry notes in the service treatment records, the statements by the Veteran, and the findings of the VA examiner in August 2015.  The Veteran's representative asserted on the brief in October 2017 that the Veteran should be considered sound at entry into service, because his statements do not amount to clear and unmistakable evidence of a preexisting neck disability.  However, his statements are but one factor in the findings, in addition to the medical evidence in this case.

The VA examiner in August 2015 also pointed to medical evidence showing that there was clear and unmistakable evidence that the preexisting spine disability was not aggravated in service beyond its normal progress, noting that while the Veteran had continued complaints of neck pain in service, which he attributed to his military helmet, there was no traumatic injury in service.  Also, the records after service did not show any more frequent complaints of neck pain as had been noted prior to service.  As the record shows clear and unmistakable evidence of a preexisting pain syndrome in the neck due to a motor vehicle accident; and there is clear and unmistakable evidence that the preexisting neck pain syndrome was not aggravated during the service, the presumption of soundness is rebutted.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

The medical evidence also shows no aggravation of the preexisting neck pain syndrome.  Notwithstanding the Veteran's comments that his neck pain worsened during his service as a result of wearing his helmet, the medical evidence shows that the Veteran's complaints in service were a continuance of his preexisting complaints and that the complaints after service were actually less than prior to service.

In addition, the record does not show that the Veteran's post-service diagnoses of neck disability, including arthritis, had its onset during active service or for many years thereafter.  The service treatment records do not show a diagnosis of arthritis and the first evidence of record of treatment for the neck is many years after service separation.  

While the May 2015 medical opinion noted that the Veteran's wearing heavy helmets in service worsened his neck pain that existed prior to service, there is no medical evidence shown to support this opinion.  None of the medical evidence of record shows that the Veteran's symptoms in his neck started in service, but rather that they continued in service.  The findings of arthritis in the neck did not occur until many years later.  Post-service treatment records show onset of symptoms after service, with no mention of any correlation to military service.  The probative value of the May 2015 medical opinion is undermined, because there is no basis in the record shown to support the opinion.  In addition, the medical statement in April 2015 was considered:  that it was "possible that when he was in Vietnam that the certain helmets they had to wear did cause him to have some neck pain.  I think the flak jackets might have also contributed to some of his symptoms"; but this statement is speculative at best.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Thus, the Board finds no competent evidence of record establishing a link between the Veteran's active service and his arthritis of the neck.  

On the other hand, the August 2015 VA examiner's opinion was provided after conducting a review of his claims file, medical records, and lay statements.  The VA opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which is where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

As noted, the Veteran's representative submitted statements in October 2017 that the VA examiner in August 2015 was biased.  This is not evidenced in the medical opinion provided, however.  An adequate rationale was provided.

Although the Veteran contends that he has a disability of the cervical spine due to his service, he is not competent to make that conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether arthritis is related to service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  

Therefore, entitlement to service connection for a cervical spine disability on a direct basis or presumptive basis is not warranted.

B.  Hearing Loss and Tinnitus

The Veteran contends that he has current hearing loss and tinnitus related to military noise exposure.  Evidence of record shows that the Veteran served in Vietnam and that his military occupational specialty (MOS) was cargo handler.  The Board concedes in-service acoustic trauma.  Audiometric findings were not recorded at separation. 

The Veteran underwent a VA examination in January 2010. Physical examination revealed a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner provided the following opinion: "Given the lack of evidence of hearing loss during his military service or prior to his report of first obtaining amplification in the mid 1990's, it is less likely than not that his hearing loss is related to noise exposure during his military service."  The January 2010 VA examination also indicates that the Veteran first reported noticing tinnitus in 1989. The examiner provided the following opinion:  "Given the lack of evidence of tinnitus during his military service or in the years since that time, as well as his report of onset being 20 years after separation, it is less likely than not that his tinnitus is related to noise exposure during his military service." 

At the hearing, the Veteran submitted statements from his brother and sister-in-law which indicate he has had hearing problems since returning from service.  On his July 2009 claim, the Veteran also reported tinnitus beginning in 1969 and at the hearing, he testified that he noticed buzzing in the ears after close proximity to explosions and that he has had tinnitus since discharge. 

As the VA opinion in January 2010 did not appear to consider the lay evidence of record and it appears to be based primarily upon inaccurate facts and the absence of a hearing loss disability during service, the Board remanded the claim for another opinion in June 2015.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim and that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service). 

A May 2015 statement from Dr. K. K. indicates that "[p]er the patient he has hearing loss, which started while he was in military service in Germany."

In August 2015 an addendum medical opinion was provided by the same VA examiner in January 2010.  The examiner determined that given the absence of hearing loss during military service or in the 20 plus years following separation from service, it was less likely than not that the Veteran's current hearing loss or tinnitus was caused by or a result of noise exposure during his military service.  The examiner noted that the Veteran might have experienced a temporary threshold shift following the previously-described incident with the 5-ton tractor with the exhaust out, but this had likely resolved by separation, given that he denied hearing loss at that time.  The examiner further noted that a significant threshold shift on an audiogram might indicate noise injury, but with no significant threshold shift, there is no noise injury.  

There are several problems with the opinion provided.  The audiologist previously stated that the Veteran might have had a temporary threshold shift following his noise trauma, which seems to indicate a noise injury in service.  The Board also has conceded exposure to acoustic trauma in service.  The examiner goes on to find that there was not any sustained threshold shift in service based on the fact that the Veteran did not check the box for hearing loss at separation from service; however, the separation examination did not include an audiogram, so there is no reason to know whether there was, in fact, any sustained threshold shift at that time.  While the examiner notes that a significant threshold shift on an audiogram might indicate a noise injury, as there is no audiogram at separation, it is not clear how this is relevant to the medical opinion that the Veteran's hearing loss is not related to his noise trauma in service.  

The examiner also noted that the Veteran's right ear hearing loss was mixed with a normal tympanogram, which was consistent with otosclerosis, which was not related to noise exposure.  However, a private audiogram in April 2014 shows moderate to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear, which appears to contradict the VA examiner's findings.

Finally, once again, the examiner does not seem to give any weight to the Veteran's statements concerning his ongoing symptoms of hearing loss since service, as the examiner determined that given the absence of hearing loss during military service or in the 20 plus years following separation from service, it was less likely than not that the Veteran's current hearing loss or tinnitus was caused by or a result of noise exposure during his military service.  

For these reasons, the Board determined in July 2016 that another examination and medical opinion is warranted to resolve this claim.

An August 2016 VA examination was provided.  The examiner diagnosed the Veteran with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  In addressing the etiology of the hearing loss, the examiner commented that though there was a permanent positive threshold shift, the hearing loss was not at least as likely as not caused by or a result of an event in service because the Veteran marked "no" on the medical history when asked to indicate at separation from service if he had a hearing loss, suggesting that he had no perceived difficulties at the time of separation.  The Veteran also stated on the examination that after an incident in 1967 involving acoustic trauma from a blown manifold gasket, he did not notice any hearing difficulties after the immediate event.  Instead, he stated that more and more people through the years noticed the hearing loss.  The examiner commented that the first finding of hearing loss was in 1989, after service.  The examiner noted that if the Veteran had the type of hearing loss in service that he had in 1989, it would have been noticed by him.  The examiner further noted that the Veteran had post-service occupational noise exposure from approximately 1970 to 1990 working in a chemical plant.  The examiner thus determined that after giving full consideration to all evidence provided, it was less likely than not (less than 50 percent likely) that the Veteran's hearing loss was caused by or a result of an event in military service.

With respect to the tinnitus, the examiner in August 2016 also found that the tinnitus was less likely than not the result of his military noise exposure.  The rationale was that the Veteran stated that he experienced temporary tinnitus in Vietnam that lasted approximately six months, but then subsided; and he did not notice the tinnitus again until approximately 1990.  Given that the beginning of the current tinnitus was remote from the acoustic trauma in service, and that the Veteran's description of the time of the course of the symptoms and medical literature noting that not all noise-induced tinnitus is chronic or permanent, it was the examiner's opinion that the tinnitus the Veteran was experiencing was less likely than not caused by or a result of military noise exposure.

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss and tinnitus.  The record shows that the Veteran has had a hearing loss and tinnitus disability diagnosed since at least 2010; with symptoms as early as 1990.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of hearing loss and tinnitus in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent that the Veteran advances that he had hearing loss and tinnitus in service with continued bilateral hearing loss and tinnitus since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that the Veteran did not report any ear trouble on his separation examination.  The Board therefore finds that the lack of complaints, made in the context of the contemporaneous evaluation at separation from service, is more probative than his statements made for compensation purposes years later.  The post-service evidence does not show any findings of tinnitus or hearing loss until approximately 1990.  Therefore, his statements regarding onset of the hearing loss and tinnitus are somewhat unreliable based on the inconsistency in his statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his lay contentions.  While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board finds that his lay contentions regarding the etiology of the current bilateral hearing loss are outweighed by the VA audiologist's opinion that the current hearing loss is not likely to be a result of military service. 

The Board finds that the August 2016 VA physician's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinions, and a review of the Veteran's reported in-service and post-service history.  As noted above, while the examiner considered the Veteran's competent statements, the primary basis of the opinion was while there was a significant threshold shift in service, the evidence shows that the Veteran did not continue to notice hearing loss and tinnitus in service or at the time of separation from service, or until approximately 1990.  The examiner also noted that he had noise exposure in his occupational setting for 20 years after service.  

The opinion was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

The fact that the audiologist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service findings and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss and tinnitus based on the available clinical evidence.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

With respect to the medical statement in May 2015, a rationale was not provided for the statement; and has little probative value.

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss and tinnitus to his period of military service. The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss and tinnitus is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







							(Continued on the next page)

ORDER

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


